Title: From George Washington to Timothy Pickering, 5 November 1781
From: Washington, George
To: Pickering, Timothy


                  
                     sir
                      5 November 1781
                  
                  It is to be hoped that Forrage will be provided at proper places on the Rout by which the Army will march from hence to the Northward, to support the Waggons & others Horses which will be necessary— to this Matter however you will pay early attention—  If your Endeavours should not succeed in obtaing the necessary Supplies from the several States thro’ which you are to pass— You are hereby authorized, upon urgent Necessity, to Use the Power which the Army will afford, to provide what Forage you may find necessary— in such Manner, as is least distressing to the Inhabitants.  And for so doing this shall be your sufficient Warrant.  Given at Head Quarters near York In Virginia this 5th of Novr 1781.
                  
                     Go: Washington
                     
                  
               